     Case 4:19-cv-00220-RM-LAB Document 16 Filed 11/08/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MELISSA MARCUS KROEGER
 3   Assistant U.S. Attorney
     Arizona State Bar No. 025209
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: melissa.kroeger@usdoj.gov
 6   Attorneys for the Defendant
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10   Jim Munene,                                           CV 19-00220-TUC-RM (LAB)
11                           Plaintiff,                               ANSWER
12           vs.
13   Kevin K. McAleenan, Acting Secretary,
     United States Department of Homeland
14   Security,
15                           Defendant.
16
            1.      Answering paragraph I.A. of Plaintiff’s Complaint, Defendant lacks
17
     knowledge and information sufficient to form a belief as to the truth of the allegations, and
18
     therefore denies them.
19
            2.      Answering paragraph I.B. of Plaintiff’s complaint, Defendant admits only
20
     that Kevin K. McAleenan is presently the Acting Secretary of the Department of Homeland
21
     Security. Defendant denies the remaining allegations of Paragraph I.B.
22
            3.      Answering paragraph I.C. of Plaintiff’s Complaint, Defendant admits that
23
     Plaintiff was previously employed by Customs and Border Protection. Defendant denies
24
     any remaining allegations contained in paragraph I.C.
25
            4.      Paragraph II of Plaintiff’s Complaint contains legal conclusions to which no
26
     response is required.
27
            5.      Answering paragraph III of Plaintiff’s Complaint, Defendant denies the
28
     allegations.
     Case 4:19-cv-00220-RM-LAB Document 16 Filed 11/08/19 Page 2 of 3




 1          6.      Answering paragraph IV of Plaintiff’s Complaint, Defendant lacks
 2   knowledge and information sufficient to form a belief as to the truth of the allegations, and
 3   therefore denies them.
 4          7.      Answering paragraph V of Plaintiff’s Complaint, Defendant denies the
 5   allegations.
 6          8.      Paragraph VI of Plaintiff’s Complaint contains legal conclusions to which no
 7   response is required.
 8                                   ADDITIONAL DENIALS
 9          9.      Defendant denies each and every allegation of Plaintiff’s Complaint not
10   expressly admitted.
11          10.     Defendant denies that it is liable for any conduct of any kind or nature
12   whatsoever that would warrant the imposition of damages against it, as alleged or at all.
13                                 AFFIRMATIVE DEFENSES
14          11.     Defendant asserts the defense of failure to exhaust administrative remedies.
15   Any and all claims and issues that Plaintiff asserts in this action but that were not presented
16   to the Equal Employment Opportunity Commission and prosecuted to completion must be
17   dismissed for failure to exhaust administrative remedies.
18          12.     All actions of Defendant with respect to Plaintiff were for legitimate,
19   nondiscriminatory reasons, and those reasons were and are not pretextual.
20          13.     Defendant acted at all times in good faith toward Plaintiff.
21          14.     Defendant has or may have further and additional defenses that are not yet
22   known but that may become known through further investigation, disclosure and discovery.
23   Defendant asserts each and every affirmative defense as may be ascertained through further
24   investigation, disclosure and discovery, including those set forth in Rules 8 and 12 of the
25   Federal Rules of Civil Procedure. Defendant requests and reserves the right to supplement,
26   amend or revise this pleading to explicitly state such defenses.
27          WHEREFORE, Defendant requests judgment in his favor dismissing the Complaint
28   with prejudice with Plaintiff taking nothing thereby and that Defendant be awarded his fees


                                                  -2-
     Case 4:19-cv-00220-RM-LAB Document 16 Filed 11/08/19 Page 3 of 3




 1   and costs and all other and further relief the Court deems appropriate.
 2          Respectfully submitted this 8th day of November, 2019.
 3                                                    MICHAEL BAILEY
                                                      United States Attorney
 4                                                    District of Arizona
 5
                                                      s/Melissa Marcus Kroeger
 6                                                    MELISSA MARCUS KROEGER
                                                      Assistant U.S. Attorney
 7
 8
                                 CERTIFICATE OF SERVICE
 9
           I hereby certify that on November 8, 2019, I electronically transmitted the attached
10   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
11
     Jim Munene
12   425 Bernini Ave.
     Sierra Vista, AZ 85635
13   Plaintiff Pro Se
14   s/Mary M. Parker
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
